DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 1/06/2021 in which claims 3, 6, 15 and 18 have been amended. Currently claims 1-20 are pending for examination in this application. 

Drawings
Examiner acknowledges amendment to the drawings. Objections to the drawings are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebrewold et al. (US 2012/0125341 A1).
Regarding claim 1, Gebrewold discloses: a face seal (40) for use with a respirator mask (12), the face seal (40) comprising:
an integrated strap (43a, 43b); and
a buckle (42), the integrated strap (43a, 43b)) being overmoulded onto at least a portion of the buckle (42) (paragraph [0055]: "The buckles 42 may be secured to the mask body 12 at members 43a, 43b by being integrally molded thereto. Alternatively, the buckles 42 may be insert moulded to the support structure).

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). This claim has been interpreted as a product by process claim and thus the determination of patentability is based on the product itself. 

Regarding claim 12, Gebrewold discloses: A respirator mask (12) comprising:
a body (body of 12) and
a face seal (40) coupled to the body (12), the face seal (40) including:

a buckle (42), the integrated strap (43a, 43b)) being overmoulded onto at least a portion of the buckle (42) (paragraph [0055]: "The buckles 42 may be secured to the mask body 12 at members 43a, 43b by being integrally molded thereto. Alternatively, the buckles 42 may be insert moulded to the support structure).

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). This claim has been interpreted as a product by process claim and thus the determination of patentability is based on the product itself. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2010/0258133 A1) in view of Depel (US 2013/0255693 A1).
Regarding claim 1, Todd discloses: A face seal (21+20) for use with a respirator mask (12), the face seal (21+20) comprising: 
an integrated strap (24) [0036]; and 
Todd does not explicitly disclose: a buckle, the integrated strap being overmolded onto at least a portion of the buckle.
However Depel teaches that it is known to provide a buckle (50), wherein a strap (20) is overmolded onto at least a portion of the buckle (50) [0034] [0042].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Todd to include a buckle, wherein the integrated strap being overmolded onto at least a portion of the buckle as taught by Depel for the purpose of providing a reinforced opening [0034]. 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). This claim has been interpreted as a product by process claim and thus the determination of patentability is based on the product itself. 

Regarding claim 2, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Todd as modified further discloses, wherein the buckle (50 of Depel) includes a body portion (portion 

Regarding claim 3, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above. Todd as modified further discloses, wherein the body portion (portion surrounding 52, 54 of Depel) includes at least one aperture (62, 60), a first at least substantially planar surface (top surface of figure 3 of Depel) and a second at least substantially planar surface (bottom surface of figure 3 of Depel) opposite the first at least substantially planar surface (figure 3 of Depel), the at least one aperture (60, 62) extending between the first and at least substantially planar surfaces (figure 3 of Depel).  

Regarding claim 4, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 3 above. Todd as modified further discloses, wherein the integrated strap (24 of Todd; 20 of Depel) is composed of a first material (Depel: [0030]) and the buckle (50) is composed of a second material (Depel: [0037]), the first material being overmolded onto the second material such that the first material extends through the at least one aperture [0034] [0042].  

Regarding claim 9, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above. Todd as modified further discloses, wherein the integrated strap (24) and the face seal (21, 24) are each composed of the first material (integrally formed with 21; [0091]).  

claim 10, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above. Todd as modified further discloses wherein the second material has a greater durometer than the first material ([0037] of Depel).  

Regarding claim 11, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Todd as modified does not explicitly disclose wherein the integrated strap has a maximum thickness of no more than 0.2 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Todd to have a maximum thickness of no more than 0.2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Todd would not operate differently with the claimed maximum thickness and the device would function appropriately having the claimed maximum thickness. Further, applicant places no criticality on the range claimed, indicating simply that the maximum thickness “may” be within the claimed ranges (specification page 8, lines 4-5).

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebrewold et al. (US 2012/0125341 A1) in view of Depel (US 2013/0255693 A1).
	Regarding claim 13, Gebrewold discloses the claimed invention substantially as claimed as set forth for claim 12 above. Gebrewold does not explicitly disclose the structure of the buckle. 
However Depel teaches a buckle (50) that is insert molded [0034] [0042] wherein the buckle (50 of Depel) includes a body portion (portion surrounding 52, 54) and a head portion (52, 54), the body portion (52, 54) being within the integrated strap [0034] [0042].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebrewold wherein the buckle includes a body portion, and a head portion, the at least one integrated strap being overmolded onto the body portion of the corresponding one of the at least one buckle as taught by Depel for the benefit of a buckle that is firmly in place within the strap. 

Regarding claim 14, Gebrewold as modified discloses the claimed invention substantially as claimed as set forth for claim 13 above. Gebrewold as modified further discloses, wherein the body portion (portion surrounding 52, 54 of Depel) includes at least one aperture (62, 60).

Regarding claim 15, Gebrewold as modified discloses the claimed invention substantially as claimed as set forth for claim 13 above. Gebrewold as modified 
a first lateral surface (straight lateral surface of figure 3 of Depel) and a second lateral surface (opposite straight lateral surface of figure 3 of Depel) opposite the first lateral surface, the first and second lateral surfaces being between the first and second at least substantially planar surfaces (see figure 3 of Depel). 

    PNG
    media_image1.png
    504
    406
    media_image1.png
    Greyscale


Regarding claim 20, Gebrewold discloses method of manufacturing a face seal (40) for a respirator mask (12), the face seal (40) having at least one integrated strap (43a, 43b), the method comprising:
paragraph [0055]: "The buckles 42 may be secured to the mask body 12 at members 43a, 43b by being integrally molded thereto. Alternatively, the buckles 42 may be insert moulded to the support structure) such that the buckle is located at a distal end of the at least integrated strap (43a, 43b) (see figure 1).
	Gebrewold does not explicitly disclose the buckle being composed of a first material, the buckle having a head portion and a body portion, the body portion having at least one aperture and a plurality of structural features; and
	overmolding a second material onto the buckle body portion such that the buckle head portion is exposed from the distal end of the at least one integrated strap and the second material flows through the at least one aperture and around the plurality of structural features, the plurality of structural features being configured to retain the buckle body portion within the at least one integrated strap.
	However, Depel teaches buckle (50) being composed of a first material ([0037]), the buckle having a head portion (52, 54) and a body portion (portion surrounding 52, 54), the body portion having at least one aperture (60, 62) and a plurality of structural features (see figure 3 for example the elevated ridge at 54); and
	overmolding a second material onto the buckle body portion such that the buckle head portion is exposed from the distal end of the at least one integrated strap (figure 4) and the second material flows through the at least one aperture and around the plurality of structural features (figure 4), the plurality of structural 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebrewold wherein the buckle being composed of a first material, the buckle having a head portion and a body portion, the body portion having at least one aperture and a plurality of structural features; and
	overmolding a second material onto the buckle body portion such that the buckle head portion is exposed from the distal end of the at least one integrated strap and the second material flows through the at least one aperture and around the plurality of structural features, the plurality of structural features being configured to retain the buckle body portion within the at least one integrated strap as taught by Depel to retain the buckle body portion within the at least one integrated strap and provide a reinforced opening [0034] [0042].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebrewold et al. (US 2012/0125341 A1) in view of Depel (US 2013/0255693 A1) in further view of McLaren et al (US 2015/0283349 A1).
Regarding claim 16, Gebrewold as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Gebrewold as modified further discloses, wherein the body portion (as set forth above) further includes: 
a plurality of apertures (60, 62) extending between the first and second at least substantially planar surfaces (figure 3 of Depel); 

However, McLaren teaches that it is known to provide ridges (458) on lateral sides in order to resist removal [0166].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebrewold to include a first set of ridges on the first lateral surface and a second set of ridges on the second lateral surface to resist removal of the buckle from the strap [0166].

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2010/0258133 A1) in view of Depel (US 2013/0255693 A1) in further view of McLaren et al (US 2015/0283349 A1).
Regarding claim 5, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 3 above. Todd as modified does not explicitly state wherein the buckle body portion includes a plurality of ridges.  
However, McLaren teaches that it is known to provide ridges (458) on lateral sides in order to resist removal [0166].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include a plurality of ridges to resist removal of the buckle from the strap [0166].

Regarding claim 6, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Todd as modified
.


    PNG
    media_image1.png
    504
    406
    media_image1.png
    Greyscale


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebrewold et al. (US 2012/0125341 A1)
claim 19, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Todd as modified does not explicitly disclose wherein the integrated strap has a maximum thickness of no more than 0.2 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Todd to have a maximum thickness of no more than 0.2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Todd would not operate differently with the claimed maximum thickness and the device would function appropriately having the claimed maximum thickness. Further, applicant places no criticality on the range claimed, indicating simply that the maximum thickness “may” be within the claimed ranges (specification page 8, lines 4-5).
	 
Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that the prior art of Gebrewold does not disclose how the straps are structurally related to the buckle. As stated in the instant rejection and in the previous rejection: paragraph [0055] explicitly states "The buckles 42 may be secured to the mask body 12 at members 43a, 43b by being integrally molded thereto. Alternatively, the buckles 42 may be insert moulded to the support structure”. This provides a clear structural relationship between 43a, 43b and 42. Applicant’s representative asserts that there is no disclosure as to how the straps 41a and 41b are structurally related to the buckle, however the examiner notes that 41a and 41b are not relied upon in the rejections of claims 1 or 12.
Applicant’s representative asserts that Depel does not disclose or suggest “the integrated strap being overmolded onto at least a portion of the buckle”. Applicant’s representative seems to conclude Depel does not disclose or suggest this feature since 50 is referred to as a “reinforcing member” in the prior art of Depel. The examiner notes that reinforcing member 50 of Depel has a strap opening that receives a tie 30 as set forth in [0034]. Similarly, applicant’s “buckle” is described on page 7 line 6 as:

    PNG
    media_image2.png
    159
    551
    media_image2.png
    Greyscale

In summary, both Depel and applicant’s buckles are for receiving a strap in an opening. Thus even through Depel’s 50 is referred to as a reinforcing member it also reads on “a buckle” as claimed in the instant claims. This response addresses the arguments to independent claim 20 as well since it is the examiner’s position that Gebrewold and Depel disclose or suggest an integrated strap being overmolded onto at least a portion of the buckle. 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785